AUTOMATIC AND FACULTATIVE YEARLY RENEWABLE TERM REINSURANCE AGREEMENT EFFECTIVE May 1, 2008 THE PRUDENTIAL INSURANCE COMPANY OF AMERICA (hereinafter referred to as “THE COMPANY”) 213 Washington Street Newark, New Jersey07102-2992 And ACE Life Insurance Company (dba ACE Tempest Life Re USA) (hereinafter referred to as “THE REINSURER”) 281 Tresser Boulevard, Suite 500 Stamford, CT 06901-3264 YRT-VUL 2008/PPVUL-2008-ACE-PICA Table of Contents 1.PARTIES TO THE AGREEMENT[INSERT PAGE NUMBER] 2.EFFECTIVE DATE OF THE AGREEMENT[INSERT PAGE NUMBER] 3.SCOPE OF THE AGREEMENT[INSERT PAGE NUMBER] 4.DURATION OF THE AGREEMENT[INSERT PAGE NUMBER] 5.BASIS OF REINSURANCE[INSERT PAGE NUMBER] 6.AUTOMATIC REINSURANCE TERMS[INSERT PAGE NUMBER] 7.PORTIONS REINSURED AND RETAINED UNDER AUTOMATIC REINSURANCE[INSERT PAGE NUMBER] 8.AUTOMATIC REINSURANCE NOTICE PROCEDURE[INSERT PAGE NUMBER] 9.FACULTATIVE OBLIGATORY REINSURANCE[INSERT PAGE NUMBER] 10.FACULTATIVE REINSURANCE[INSERT PAGE NUMBER] 11.COMMENCEMENT OF REINSURANCE COVERAGE[INSERT PAGE NUMBER] 12.REINSURANCE PREMIUM RATES[INSERT PAGE NUMBER] 13.PAYMENT OF REINSURANCE PREMIUMS[INSERT PAGE NUMBER] 14.PREMIUM TAX REIMBURSEMENT[INSERT PAGE NUMBER] 15.DAC TAX AGREEMENT[INSERT PAGE NUMBER] 16.REPORTS[INSERT PAGE NUMBER] 17.RESERVES FOR REINSURANCE[INSERT PAGE NUMBER] 18.CLAIMS[INSERT PAGE NUMBER] 19.MISREPRESENTATION AND MISSTATEMENT[INSERT PAGE NUMBER] 20.POLICY CHANGES[INSERT PAGE NUMBER] 21.RECAPTURE[INSERT PAGE NUMBER] 22.REINSTATEMENTS[INSERT PAGE NUMBER] 23.ERRORS AND OMISSIONS[INSERT PAGE NUMBER] 24.INSOLVENCY[INSERT PAGE NUMBER] 25.ARBITRATION[INSERT PAGE NUMBER] 26.GOOD FAITH[INSERT PAGE NUMBER] 27.REPRESENTATIONS AND WARRANTIES[INSERT PAGE NUMBER] 28.CONFIDENTIALITY AND PRIVACY OF PERSONAL INFORMATION[INSERT PAGE NUMBER] 29.MEDICAL INFORMATION BUREAU[INSERT PAGE NUMBER] 30.GOVERNING LAW[INSERT PAGE NUMBER] 31.ASSIGNMENT[INSERT PAGE NUMBER] 32.ACCESS TO RECORDS[INSERT PAGE NUMBER] 33.SEVERABILITY[INSERT PAGE NUMBER] 34.REINSURANCE ADMINISTRATION[INSERT PAGE NUMBER] 35.NONWAIVER[INSERT PAGE NUMBER] 36.COUNTERPARTS[INSERT PAGE NUMBER] 37.FINANCIAL REPORTS[INSERT PAGE NUMBER] 38.OFFSET[INSERT PAGE NUMBER] 39.SURVIVAL[INSERT PAGE NUMBER] 40.SERVICE OF SUIT[INSERT PAGE NUMBER] 41.NOTICES[INSERT PAGE NUMBER] 42.OTHER LAWS[INSERT PAGE NUMBER] ATTACHMENTS: SCHEDULE A – REINSURANCE COVERAGE SCHEDULE B – AUTOMATIC REINSURANCE PREMIUMS SCHEDULE C – REPORTING INFORMATION – INFORMATION ON RISKS REINSURED SCHEDULE D – MONTHLY BILLING AND ACCOUNTING SUMMARY SCHEDULE E – FACULTATIVE REINSURANCE APPLICATION SCHEDULE F – FACULTATIVE REINSURANCE NOTIFICATION SCHEDULE G – CARRIER FACT SHEET YRT-VUL 2008/PPVUL-2008-ACE-PICA AUTOMATIC AND FACULTATIVE YEARLY RENEWABLE TERM REINSURANCE AGREEMENT
